Dear Mr. Dupre:
You have requested an opinion of the Attorney General regarding the applicability of the Louisiana Local Government Budget Act (Budget Act) to the City Court of Opelousas and Ward One of St. Landry Parish.  You specifically ask whether said auditees are legally required to prepare an annual budget.  In answering your request, you ask that we review Attorney General Opinion Nos. 82-1196 and 83-624 as to their relevance to this issue.
The Budget Act is applicable to those "political subdivisions" enumerated by definition in LSA-R.S. 39:1302, as amended by Act236 of the 1993 Regular Session of the Louisiana Legislature:
     "(1) `Political subdivision' means a parish; municipality; school board; special district created pursuant to and under the authority of Section 16 or 19 of Article VI of the Louisiana Constitution of 1974; registrar of voters; or independently elected parish offices, including the office of assessor, clerk of district court, coroner, district attorney, sheriff, and judges, but only insofar as their judicial expense funds, as provided for in Title 13 of the Louisiana Revised Statutes of 1950."  (Emphasis added.)
As can be seen from the above language, the law subjects judges to the applicability of the Budget Act requiring the preparation of an annual budget, but only as to judicial expense funds. Thus, if the auditees in question have a judicial expense fund, a budget relating to same must be prepared.
Attorney General Opinion No. 82-1196, holding that the Budget Act does not apply to criminal court funds, is inapposite to the issue at hand.  Opinion No. 83-624 was rendered prior to the passage of Act 621 of the 1988 Regular Session of the Louisiana Legislature, which amended LSA-R.S. 39:1302 to include judicial expense funds in the definition of "political subdivision".
Therefore, it is the opinion of this office that the Louisiana Local Government Budget Act, requiring the preparation of a budget, is applicable to the City Court of Opelousas and Ward One of St. Landry Parish, but only to the extent of their judicial expense funds.
Should you have any additional questions concerning this matter, please do not hesitate to contact me.  With kindest regards, I am
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: ROBERT E. HARROUN, III Assistant Attorney General
RPI/ROB3/bb 0202R